Exhibit 10.7
 
 
TierOne BANK
AMENDED AND RESTATED TWO-YEAR CHANGE IN CONTROL AGREEMENT




THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
effective the 17th day of December 2008, among TierOne Bank, a
federally-chartered savings bank (the “Bank”), TierOne Corporation, a Wisconsin
corporation and the holding company of the Bank (the ACompany@), and
________________ (the “Executive”).  The Company and the Bank are collectively
referred to as the “Employers”.


INTRODUCTION


The Bank and the Executive previously entered into a certain Two-Year Change in
Control Agreement dated as of ________ __, 2002 and amended and restated as of
July 27, 2006 (the “Prior Agreement”).  This Agreement amends and restates the
Prior Agreement in its entirety as hereinafter set forth in order to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including the guidance issued to date by the Internal
Revenue Service (the “IRS”) and the final regulations issued by the IRS in April
2007.


WITNESSETH


WHEREAS, the Executive is presently an officer of the Bank;


WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and


WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)           Annual Compensation.  The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the highest level of
aggregate base salary and cash incentive compensation paid to the Executive by
the Employers or any subsidiary thereof during the calendar year in which the
Date of Termination occurs (determined on an annualized basis) or either of the
two calendar years immediately preceding the calendar year in which the Date of
Termination occurs.

 
 
 
1

--------------------------------------------------------------------------------

 

(b)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.  For purposes of this paragraph, no act or failure to
act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interests of the
Employers.


(c)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Bank or the Company, a change in the effective control of the
Bank or the Company or a change in the ownership of a substantial portion of the
assets of the Bank or the Company, in each case as provided under Section 409A
of the Code and the regulations thereunder.


(d)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(e)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination.


(f)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank.


(g)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control based on the occurrence of any of the following events:


(i)           (A) a material diminution in the Executive’s base compensation as
in effect immediately prior to the date of the Change in Control or as the same
may be increased from time to time thereafter, (B) a material diminution in the
Executive’s authority, duties or responsibilities as in effect immediately prior
to the Change in Control, or (C) a material diminution in the authority, duties
or responsibilities of the officer (as in effect immediately prior to the date
of the Change in Control) to whom the Executive is required to report
immediately prior to the Change in Control,


(ii)           any material breach of this Agreement by the Employers, or

 
 
 
2

--------------------------------------------------------------------------------

 

(iii)           any material change in the geographic location at which the
Executive must perform his services under this Agreement immediately prior to
the Change in Control;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive.  If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(h)           IRS.  “IRS” shall mean the Internal Revenue Service.


(i)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employers’ termination of the Executive’s
employment for Cause, which shall be effective immediately, and (iv) is given in
the manner specified in Section 11 hereof.


(j)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.


2.           Term of Agreement.   The term of this Agreement shall be for two
years, commencing as of October 1, 2008 (the “Start Date”).  Commencing on the
first anniversary of the Start Date, the term of this Agreement shall extend for
an additional year on each annual anniversary of the Start Date of this
Agreement until such time as the Boards of Directors of the Employers or the
Executive give notice in accordance with the terms of Section 11 hereof of their
or his election, respectively, not to extend the term of this Agreement.  Such
written notice of the election not to extend must be given not less than thirty
(30) days prior to any such anniversary date.  If any party gives timely notice
that the term will not be extended as of any annual anniversary date, then this
Agreement shall terminate at the conclusion of its remaining term.  The Boards
of Directors of the Employers will review this Agreement and the Executive’s
performance annually for purposes of determining whether to extend this
Agreement.  References herein to the term of this Agreement shall refer both to
the initial term and successive terms.

 
 
 
3

--------------------------------------------------------------------------------

 

3.           Benefits Upon Termination.   If the Executive’s employment by the
Employers shall be terminated subsequent to a Change in Control and during the
term of this Agreement by (i) the Employers for other than Cause, Disability,
Retirement or the Executive’s death or (ii) the Executive for Good Reason, then
the Employers shall


(a)           pay to the Executive in a lump sum as of the Date of Termination a
cash severance amount equal to two (2) times the Executive’s Annual
Compensation;


(b)           maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of this Agreement as of the Date of Termination
or (ii) the date of the Executive’s full-time employment by another employer
(provided that the Executive is entitled under the terms of such employment to
benefits substantially similar to those described in this subparagraph (b)), at
no cost to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance in which the Executive was participating immediately prior to the Date
of Termination; provided that any insurance premiums payable by the Employers or
any successors pursuant to this Section 3(b) shall be payable at such times and
in such amounts (except that the Employers shall also pay any employee portion
of the premiums) as if the Executive was still an employee of the Employers,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employers
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employers in any other taxable year; and provided further that
if the Executive’s participation in any group insurance plan is barred, the
Employers shall either arrange to provide the Executive with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employers
as of the Date of Termination; and


(c)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash amount equal to the projected cost to the Employers of providing benefits
to the Executive until the expiration of the remaining term of this Agreement as
of the Date of Termination pursuant to any other employee benefit plans,
programs or arrangements offered by the Employers in which the Executive was
entitled to participate immediately prior to the Date of Termination (excluding
(x) the Employers’ Employee Stock Ownership Plan, (y) stock option and
restricted stock plans of the Employers, and (z) cash incentive compensation
included in Annual Compensation), with the projected cost to the Employers to be
based on the costs incurred for the calendar year immediately preceding the year
in which the Date of Termination occurs and with any automobile-related costs to
exclude any depreciation on Bank-owned automobiles.


4.           Limitation of Benefits under Certain Circumstances.   If the
payments and benefits pursuant to Section 3 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers, would constitute a “parachute payment” under Section 280G of
the Code, then the payments and benefits payable by the Employers pursuant to
Section 3 hereof shall be reduced by the minimum amount necessary to result in
no portion of the payments and benefits payable by the Employers under Section 3
being non-deductible to the

 
 
 
4

--------------------------------------------------------------------------------

 

Employers pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  If the payments and benefits under
Section 3 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 3 shall be
based upon the opinion of independent counsel selected by the Employers and paid
by the Employers.  Such counsel shall promptly prepare the foregoing opinion,
but in no event later than thirty (30) days from the Date of Termination, and
may use such actuaries as such counsel deems necessary or advisable for the
purpose.  Nothing contained in this Section 4 shall result in a reduction of any
payments or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 4, or
a reduction in the payments and benefits specified in Section 3 below zero.


5.           Mitigation; Exclusivity of Benefits.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise.  The amount of
severance to be provided pursuant to Section 3(a) hereof shall not be reduced by
any compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, but the amount of benefits
to be provided pursuant to Section 3(b) hereof is subject to reduction as set
forth therein.


(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.


6.           Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


7.           Nature of Employment and Obligations.


(a)           Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.


(b)           Nothing contained herein shall create or require the Employers to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.
 
8.           Source of Payments.  It is intended by the parties hereto that all
payments provided in this Agreement shall be paid in cash or check from the
general funds of the Bank.  Further, the Company guarantees such payment and
provision of all amounts and benefits due hereunder to the

 
 
 
5

--------------------------------------------------------------------------------

 

Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.


9.           No Attachment.


(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Executive, the Bank, the Company and their respective successors and
assigns.


10.           Assignability.  The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which either of the Employers may hereafter
merge or consolidate or to which either of the Employers may transfer all or
substantially all of its respective assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder.  The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.


11.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


 
To the Company:
Secretary

  TierOne Corporation
  1235 N Street
  Lincoln, Nebraska 68508


 
To the Bank:
Secretary

  TierOne Bank
  1235 N Street
  Lincoln, Nebraska 68508


To the Executive:                       ____________________________
                                                     At the address last
appearing
 on the records of the Employers
 
12.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the

 
 
 
6

--------------------------------------------------------------------------------

 



Executive and such officer or officers as may be specifically designated by the
Boards of Directors of the Employers to sign on their behalf, except as set
forth below.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


13.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Nebraska.


14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


16.           Changes in Statutes or Regulations.  If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


17.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


18.           Regulatory Provisions.


(a)           The Employers may terminate the Executive’s employment at any
time, but any termination by the Employers, other than termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement.  The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in Section 1(b) hereof.


(b)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. § 1818(e)(3) or (g)(1)), the Employers’ obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employers may in
their discretion (i) pay the Executive all or part of the compensation withheld
while their contract obligations were suspended and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.

 
 
 
7

--------------------------------------------------------------------------------

 



(c)           If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(4) or (g)(1)), all obligations of the Employers under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.


(d)           If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, all obligations of the Employers under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.


(e)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of the Agreement is necessary for the
continued operation of the institution: (i) by the Director of the Office of
Thrift Supervision (or his or her designee) at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) by the Director of the Office of Thrift
Supervision (or his or her designee) at the time the Director (or his or her
designee) approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.


(f)           Notwithstanding any other provision of this Agreement to the
contrary, any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (12 U.S.C. § 1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.


19.           Reinstatement of Benefits Under Section 18(b).  In the event the
Executive is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s affairs by a notice described in Section 18(b) hereof (the
“Notice”) during the term of this Agreement and a Change in Control, as defined
herein, occurs, the Employers will assume their obligation to pay and the
Executive will be entitled to receive all of the termination benefits provided
for under Section 2 of this Agreement upon the Bank’s receipt of a dismissal of
charges in the Notice.


20.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in a location selected by
the Bank within fifty (50) miles from the location of the Bank’s main office, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Executive shall be entitled to seek
specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement, other than in the case of a termination for Cause.

 
 
 
8

--------------------------------------------------------------------------------

 



21.           Payment of Costs and Legal Fees.  All reasonable costs and legal
fees paid or incurred by the Executive pursuant to any dispute or question of
interpretation relating to this Agreement shall be paid or reimbursed by the
Bank (which payments are guaranteed by the Company pursuant to Section 8 hereof)
if the Executive is successful on the merits pursuant to a legal judgment,
arbitration or settlement.


22.           Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein, including the Prior Agreement, are
hereby superseded and shall have no force or effect, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided.  No provision of this Agreement shall be
interpreted to mean that the Executive is subject to receiving fewer benefits
than those available to him without reference to this Agreement.

 
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.




Attest:                                                                   TierOne
BANK






_____________________________           By:  ___________________________ 
Eugene B. Witkowicz, Secretary                                Gilbert G.
Lundstrom, Chairman and
                                                                                       
Chief Executive Officer




Attest:                                                                   TierOne
CORPORATION
                                                                              
(as guarantor)





_____________________________           By:  ___________________________ 
Eugene B. Witkowicz, Secretary                               Gilbert G.
Lundstrom, Chairman and
                                                                                   
   Chief Executive Officer






Attest:                                                                   EXECUTIVE






_____________________________           By:  ___________________________ 
Eugene B. Witkowicz, Secretary
 
 
10